Filed 4/28/22 P. v. Williams CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B313977
                                                          (Super. Ct. No. 20CR08197)
     Plaintiff and Respondent,                              (Santa Barbara County)

v.

MILES JAMES WILLIAMS,

     Defendant and Appellant.


      Miles James Williams appeals a judgment following
conviction of misdemeanor vandalism. (Pen. Code, § 594.)
      At a jury trial, the prosecutor presented evidence that on
November 26, 2020, Williams entered a Santa Barbara drugstore.
The store manager knew Williams and ordered him to leave. As
he walked from the store, Williams triggered an electronic theft
device alarm. Williams forcibly removed the device and
destroyed it. The store manager summoned police officers who
then arrested Williams. Williams testified at trial that at the
time of the incident he was not taking his psychotropic
medication.
       The trial court sentenced Williams to serve 364 days
confinement in county jail and awarded him presentence custody
credit of 381 days. The court found that Williams did not have
the present financial ability to pay any fines, fees, or
assessments, and therefore did not impose them.
       We appointed counsel to represent Williams in this appeal.
After counsel’s examination of the record, she filed an opening
brief raising no issues.
       On February 23, 2022, we advised Williams that he had 30
days within which to personally submit any contentions or issues
that he wished to raise on appeal. We have not received a
response.
       We have reviewed the entire record and are satisfied that
Williams’s attorney has fully complied with her responsibilities
and that no arguable issue exists. (People v. Wende (1979) 25
Cal.3d 436, 441.)
       We affirm the judgment.
       NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             YEGAN, J.



             TANGEMAN, J.




                                2
                   Pauline Maxwell, Judge

           Superior Court County of Santa Barbara

               ______________________________



     Anna Rea, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3